A rehearing was granted in this case upon the point alone decided in State v. Doras Hebert (No. 26165) 103 So. 742,1 on the 11th day of April, 1924; that is, as to the right of the lower court to impose an alternative jail sentence under section 980 of the Revised Statutes, for failure to pay the fine imposed under Act No. 39, Ex. Sess. of 1921 known as the Hood Bill.
For the reasons assigned in the Hebert Case on rehearing, the judgment and sentence are affirmed.
O'NIELL, C.J., and ROGERS AND BRUNOT, JJ., dissent.
1 Ante, p. 209.